On Petition eor Rehearing.
Per Curiam.
Counsel for appellee in petition for a rehearing insist that “the only effect that permitting one not a member of the proprietor’s family into his place of business at a prohibited time is to make that fact prima facie evidence of an illegal sale when he is charged with that offense. The fact standing alone that such a person was in the saloon at such a time is no offense.” In this view we can not concur. The sale is prohibited. The presence of one not a member of the proprietor’s family at stated times is also prohibited. Both are offenses. The question whether one may be convicted twice for the same offense is not before us, but the presence at a prohibited time of one in the place of business, not a member of the proprietor’s family, is made an offense, and the offense is clearly charged in the indictment. Petition overruled.